Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 08 March 2022 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Jalloul.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 38-39, 41-42, 44-45 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Hui et al. (US 2013/0114468) in view of Jalloul et al. (US 2015/0092621) and Gamand et al. (US 10,615,852).
Regarding claim 38, Hui discloses a method of full-duplex wireless communication operable at a base station (BS) (figs. 1 and 8; para. 34, fourth sentence; para. 35, last two 
Hui discloses using MIMO and spatial streams or layers (paras. 35 and 64) but fails to disclose communicating the first signal via a first directional receive beam and the second signal via a first directional transmit beam which are specially separated and comprise two spatial beams, wherein one of the two spatial beams is used for uplink signal reception and another of the two spatial beams is used for downlink signal transmission for the UE. However, Jalloul discloses two spatially separate transmit and receive beams for full-duplex MIMO (fig. 1, items 104 and 112; paras. 16-21). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have communicating via a first directional receive beam and a first directional transmit beam which are spatially separated and comprise two spatial beams, wherein one of the two spatial beams is used for uplink signal reception and 
Further, Hui in view of Jalloul fails to teach and make obvious passing, via the circuit, the second signal to a plurality of branch-line couplers and performing, via the circuit, Butler matrix beamforming on the second signal to generate the first directional transmit beam. However, Gamand discloses a circuit for Butler matrix beamforming including couplers (fig. 10; item 300; fig. 2, item 200; fig. 4A, item 300; col. 3, lines 58-67; col. 12, lines 7-30). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have passing, via the circuit, the second signal to a plurality of branch-line couplers and performing, via the circuit, Butler matrix beamforming on the second signal to generate the first directional transmit beam in the invention of Hui in view of Jalloul. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing physical structure for a phased antenna array interface (Gamand, col. 3, lines 52-57 and col. 4, lines 51-55; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 42, Hui discloses an apparatus for full-duplex wireless communication operable at a base station (BS) (figs. 1 and 8; para. 34, fourth sentence; para. 35, last two sentences; para. 86, first sentence), comprising: a memory; and a processor communicatively coupled to the memory (fig. 11), wherein the memory comprises instructions executable by the processor to cause the apparatus to (para. 83): receive, from a user equipment (UE), a first signal (items 157-158, Rx) communicated using one or more first time resources (para. 44, last two 
Hui discloses using MIMO and spatial streams or layers (paras. 35 and 64) but fails to disclose communicating the first signal via a first directional receive beam and the second signal via a first directional transmit beam which are specially separated and comprise two spatial beams, wherein one of the two spatial beams is used for uplink signal reception and another of the two spatial beams is used for downlink signal transmission for the UE. However, Jalloul discloses two spatially separate transmit and receive beams for full-duplex MIMO (fig. 1, items 104 and 112; paras. 16-21). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have communicating via a first directional receive beam and a first directional transmit beam which are spatially separated and comprise two spatial beams, wherein one of the two spatial beams is used for uplink signal reception and another of the two spatial beams is used for downlink signal transmission for the UE in the invention of Hui. The motivation to have the modification and/or well-known benefits of the 
Further, Hui in view of Jalloul fails to teach and make obvious the processor to pass, via the circuit, the second signal to a plurality of branch-line couplers and perform, via the plurality of branch-line couplers, Butler matrix beamforming on the second signal to generate the first directional transmit beam. However, Gamand discloses a circuit for Butler matrix beamforming including couplers (fig. 10; item 300; fig. 2, item 200; fig. 4A, item 300; col. 3, lines 58-67; col. 12, lines 7-30). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the processor pass, via the circuit, the second signal to a plurality of branch-line couplers and perform, via the plurality of branch-line couplers, Butler matrix beamforming on the second signal to generate the first directional transmit beam in the invention of Hui in view of Jalloul. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing physical structure for a phased antenna array interface (Gamand, col. 3, lines 52-57 and col. 4, lines 51-55; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 39, Hui in view of Jalloul and Gamand teaches and makes obvious the method of claim 38, further comprising generating the first directional receive beam utilizing Butler matrix beamforming (Gamand, fig. 10, item 300; note: connection to item 580; col. 15, lines 4-12).  
Regarding claims 41 and 47, Hui in view of Jalloul and Gamand teaches and makes obvious the method of claim 38 and the apparatus of claim 42, wherein the plurality of branch-
Regarding claim 44, Hui in view of Jalloul and Gamand teaches and makes obvious the apparatus of claim 42, further comprising a Butler matrix circuit configured to generate the first directional receive beam and the first directional transmit beam utilizing Butler matrix beamforming (Gamand, fig. 10, item 300; col. 15, lines 4-12; figs. 2-3 and col. 3, lines 52-57; note: various components to physically realize Butler matrix beamforming).  
Regarding claim 45, Hui in view of Jalloul and Gamand teaches and makes obvious the apparatus of claim 44, wherein the Butler matrix circuit comprises the plurality of branch-line couplers (Gamand, figs. 2-3), and wherein two or more of the plurality of branch-line couplers are communicatively coupled via a phase shifter circuit (Gamand, col. 3, lines 52-67).  

Claims 40, 43 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Hui in view of Jalloul and Gamand as applied to claim 38, 42 or 45 above, and further in view of Shamsaifar et al. (US 2005/0030227) and Chin et al. (US 6,514,895).
Regarding claims 40, 43 and 46, Hui in view of Jalloul and Gamand does not disclose the method of claim 38 and apparatus of claim 42, wherein the circuit comprises one or more of a meta-material or a material with tunable electric permittivity or permeability, and the apparatus of claim 45, wherein the Butler matrix circuit comprises one or more of a meta-material or a material with tunable electric permittivity or permeability.  
However, Shamsaifar discloses an antenna array system (figs. 1-3) using tunable materials (para. 13). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the circuit and Butler matrix circuit comprise one or more of a meta-material or a material with tunable electric permittivity or .

Allowable Subject Matter
Claims 1-2, 7, 9-12, 17-18, 31-37 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Hui discloses an analog canceler (fig. 9, item 164) near the antennas and Examiner believes the combination of Hui in view of Dent makes obvious a duplexer; however, the combination of Hui in view of Dent lacks details to make obvious an analog canceler at a duplexer rather than an analog canceler before or after a duplexer, or omitted at the duplexer due to cancellation elsewhere in a transceiver.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tujkovic et al. (US 10,356,826) discloses full-duplex communication using separate transmit and receive beams during time slots (figs. 1-3 and 5) with interference cancellation (fig. 9).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462